Citation Nr: 0822219	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-36 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
chondromalacia.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2008.  


FINDINGS OF FACT

1.  An unappealed February 1999 rating decision denied 
service connection for left knee chondromalacia.

2. The evidence received since the prior final denial of the 
veteran's claim for service connection for left knee 
chondromalacia is either cumulative or redundant of the 
evidence of record, and by itself or when considered with the 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable probability of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The February 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for left knee 
chondromalacia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 C.F.R. § 3.159.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.   

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   

A.  Duty to Notify

In a July 2004 letter, the RO notified the veteran of the 
evidence required to reopen his service connection claim.  
This letter advised the veteran of the evidence found lacking 
in the previous denial.  This letter explained VA's duty to 
assist and informed the veteran what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining.  This letter also advised the 
veteran to submit any relevant medical records in his 
possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

The veteran was not provided with notice of the information 
and evidence necessary to establish a disability rating and 
effective date.  However, because the Board's decision below 
denies the veteran's claim to reopen, no disability rating or 
effective date will be assigned for the claimed disability.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman. 

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The evidence that has been 
obtained and associated with the claims file includes service 
medical records and relevant post-service medical records 
identified by him.  The veteran has also been afforded a VA 
examination, from which an opinion was obtained.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  


II.  Analysis of Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for left knee chondromalacia in 
February 1999.  The RO denied the claim on the basis that 
this disability existed prior to service and was not 
aggravated by service.   

The RO notified the veteran of the rating decision and of his 
appellate rights with regard to that decision.  In April 
1999, the veteran submitted a notice of disagreement but did 
not perfect an appeal to the Board.  The February 1999 rating 
decision is therefore final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

In June 2004, the veteran sought to reopen the claim for 
service connection for a left knee condition by submitting a 
VA Form 21-4138 (Statement in Support of a Claim).

A claim that is subject to a prior denial may be reopened if 
new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable probability of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the February 1999 
rating decision included service medical records, outpatient 
treatment records from the VAMC Houston and VA hospital 
records dated in 1996.  

The evidence that has been associated with the claims file 
since the prior final denial includes treatment records from 
the VAMC Houston, dated from April 2002 to January 2005, a 
report of a May 2006 VA examination, a transcript of the May 
2008 hearing and lay statements submitted by or on behalf of 
the veteran.  The VA outpatient treatment records reflect 
that the veteran has been treated for osteoarthritis.  

The Board finds that this evidence is new, as it is neither 
cumulative nor redundant and was not previously submitted to 
agency decisionmakers.  However, the evidence submitted since 
the prior final denial is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  The RO's denial was based on a finding that the 
evidence did not show that the veteran's left knee  condition 
was aggravated during service.  The evidence submitted since 
the prior final denial does establish that a left knee 
condition was aggravated during service.  
The report of the May 2006 VA examination reflects a current 
diagnosis of left knee osteoarthritis.  However, the examiner 
opined that left knee osteoarthritis was not the result of 
military service and was not aggravated by military service.  

The veteran has also submitted several lay statements from 
friends and family members.  These individuals have indicated 
that they observed the veteran limping when he returned home 
from service and that the veteran said he was injured while 
he was in the Marines.  

At the May 2008 videoconference hearing, the veteran 
testified that he injured his knee during basic training and 
that he received treatment for his left knee shortly after 
separation from service.  The veteran also testified 
regarding his current symptoms and treatment.  

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  Therefore, 
although the lay statements and hearing testimony are new, 
they are not material, as they do not provide competent 
medical evidence of in-service aggravation of a left knee 
injury.     

The Board concludes that the evidence submitted since the 
prior final rating decision is either cumulative or is not 
material to the veteran's claim for service connection.  The 
RO previously denied the veteran's claim because the evidence 
did not show that the veteran's pre-existing left knee 
condition was aggravated during service.  The newly submitted 
evidence fails to establish that a left knee disability was 
aggravated by service.  Accordingly, the claim of entitlement 
to service connection for left knee chondromalacia may not be 
reopened.   


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for left knee 
chondromalacia is not reopened.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


